NO. 07-01-0090-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

OCTOBER 22, 2001

______________________________


BILLY MITCHELL, D/B/A B & M SERVICE COMPANY, APPELLANT

V.

PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY, APPELLEE


_________________________________

FROM THE 106TH DISTRICT COURT OF GARZA COUNTY;

NO. 98-05-05412-CV; HONORABLE GEORGE H. HANSARD, JUDGE

_______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.
	From an order granting summary judgment in favor of appellee Progressive County
Mutual Insurance Company, appellant Billy Mitchell, d/b/a B & M Service Company,
perfected this appeal.  Pending before this Court is a joint motion to dismiss the appeal 
by which the parties represent that they have reached an agreement to settle and
compromise their differences.  We grant the motion and dismiss the appeal with costs to
be assessed against the party incurring them.  
	Without passing on the merits of the appeal, the motion is granted and the appeal
is hereby dismissed.  Tex. R. App. P. 42.1(a)(1).  Having dismissed the appeal at the
request of all parties, no motion for rehearing will be entertained and our mandate will issue
forthwith.
							Don H. Reavis
						    	     Justice

Do not publish.

NO. 07-11-00050-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

MAY
20, 2011
 

 
MICHAEL GARCIA, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE 287TH DISTRICT COURT OF BAILEY
COUNTY;
 
NO. 2637A; HONORABLE GORDON HOUSTON GREEN, JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
 
ON MOTION TO
DISMISS
Appellant,
Michael Garcia, filed Notice of Appeal to appeal a judgment of conviction
entered against him in cause number 2637A in the 287th District
Court of Bailey County, Texas.  However,
appellant has now filed a motion to dismiss his appeal.
Because
the motion meets the requirements of Texas Rule of Appellate Procedure 42.2(a)
and this Court has not delivered its decision prior to receiving it, the motion
is hereby granted and the appeal is dismissed. 
Having dismissed the appeal at appellant=s request, no motion for rehearing will be entertained and
our mandate will issue.
 
                                                                                                Mackey
K. Hancock
                                                                                                            Justice




 
Do
not publish.